United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 31, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-50800
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

NORA E. CRUZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:03-CR-160-1
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Nora E. Cruz has moved for

leave to withdraw from representation and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).         Cruz

has filed a response in which she argues, inter alia, that

counsel rendered ineffective assistance for not challenging a

sentencing adjustment for use of a child during the offense and

that the prosecutor engaged in misconduct by supporting

application of this adjustment.   Cruz also requests the

appointment of new counsel.   The record is sufficiently developed

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50800
                                -2-

to allow consideration of Cruz’s claim of ineffectiveness.       See

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

     Our independent review of the record, counsel’s brief, and

Cruz’s response shows that there are no nonfrivolous issues for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.     See 5TH CIR. R. 42.2.   All other

outstanding motions are DENIED.